Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 1, 5-9, 21 and 35-41 are pending and under examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “Methods Comprising Continuous Administration of a GLP-1 Receptor Agonist and Co-administration of a Drug”. The following title, for example, is suggested: Methods Comprising Continuous Administration of Exenatide and Co-administration of a Drug.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 16, 17, 21). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim1, 5, 6-9, 21, 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-8, 19-20, 23-29 of U.S. Patent No. 10,835,580. Although the claims at issue are not identical, they are not patentably distinct from each other because a method comprising administering to a subject via an implantable delivery device a continuous subcutaneous dose of exenatide, wherein: the subject is orally co-administered a drug after implantation of the implantable delivery device and during continuous subcutaneous dosing of the exenatide; the orally co-administered drug is a pain reliever or an oral contraceptive; and wherein the orally co-administered drug is administered without dose adjustment, wherein the orally co-administered drug is acetaminophen as a pain reliever, wherein co-administered drug is one or both of ethinyl estradiol and levonorgestrel as an oral contraceptive, wherein the orally co-administered drug is self-administered are taught in claims 1, 4, 5-8, 19-20, 23-29 of U.S. Patent No. 10,835,580.
Prior Art of Interest:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kothare et al. (BMC Clinical Pharmacology Therapeutics, 12 :1-9, 2012) : discloses effect of exenatide of the pharmacokinetics of a combination of oral contraceptive, wherein the combination of said oral contraceptive is ethinyl estradiol and levonorgestrel.
Kothare et al. (Int. J. Clin. Pharm and Ther. 45: 114-120, 2007): discloses exenatide effects on statin pharmacokinetics and lipid response. They show that exenatide does not affect statin absorption.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646